Citation Nr: 1757834	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for bilateral foot disabilities, to include bilateral heel contusions, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that when a Veteran makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran applied for service connection for heel contusions, the medical evidence of record does not reflect that he has currently been diagnosed with heel contusions.  However, the VA treatment records show the Veteran has reported experiencing pain in his heels and feet, as well as experiencing a sensation like "needles" in his feet.  Heel contusions and pain in the feet and heels share similar symptomology and location.  Therefore, in consideration of the holdings in Brokowski and Clemons, and resolving any doubt in the Veteran's favor, the Board has recharacterized the claim for service connection for bilateral heel contusions to a claim for service connection for a bilateral foot disability generally, as reflected on the title page above.  

Similarly, the Veteran has a current diagnosis of major depressive disorder; however, the treatment records also show the Veteran has been diagnosed with other acquired psychiatric disorders.  As such, the Board broadened and recharacterized the Veteran's claim, as reflected on the title page, to an acquired psychiatric disorder, to include major depressive disorder or however diagnosed.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A copy of the hearing transcript is of record.

Below the Board reopens the bilateral foot claim.  The reopened claim and the  issue of entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 1979 rating decision, of which the Veteran was notified in July 1979, denied service connection for a bilateral foot disability.  The Veteran did not submit a timely notice of disagreement to that rating decision and additional relevant evidence was not received within one year of notice to the Veteran.

2.  Subsequently, a January 1993 rating decision, of which the Veteran was notified in February 1993, denied the request to reopen the claim for service connection for a bilateral foot disability.  The Veteran did not submit a timely notice of disagreement to that rating decision and additional relevant evidence was not received within one year of notice to the Veteran.

3.  New evidence received since the last final rating decision in January 1993 raises a reasonable possibility of substantiating service connection claim for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied the Veteran's request to reopen the claim for service connection for a bilateral foot disability is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received subsequent to the last final rating decision is new and material to the claim for service connection for the bilateral foot disability and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  To the extent that the request to reopen the claim for service connection for a bilateral foot disability is granted, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Reopening Based on New and Material Evidence

The Veteran seeks to reopen a previously denied service connection claim for bilateral foot disabilities, currently claimed as bilateral heel contusions.  

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

In this case, the Veteran's original service connection claim for a bilateral foot disability was denied by a June 1979 rating decision.  The Veteran was notified of this rating decision in July 1979.  The Veteran did not file a notice of disagreement to this rating decision, and it became final.  A January 1993 rating decision denied the Veteran's request to reopen the claim for service connection for a bilateral foot disability because the Veteran provided new evidence, but it was not material to the unestablished elements of the service connection claim.  Notice was provided to the Veteran in February 1993.  The Veteran did not appeal this rating decision, and new evidence pertinent to the claim was not obtained or provided within one year of notice to the Veteran of the rating decision.  Thus, it became final.  See 38 U.S.C §§ 7103, 7104; 38 C.F.R. § 20.1100.  The same factual basis is not generally thereafter considered.

The RO's June 1979 denial for service connection for the bilateral foot disability was based on the Veteran not having a currently diagnosed disability of the feet and no evidence of an in service injury to the Veteran's feet.  The RO declined to reopen the previously denied claim in January 1993.  The pertinent evidence before the RO in January 1993 included the June 1979 rating decision, the Veteran's service treatment records, personnel records, VA treatment records, and an October 1978 VA examination report.  

The evidence received since the January 1993 final rating decision pertinent to the claim includes new VA treatment records and the Veteran's testimony at a Board hearing.  The Veteran's VA treatment records dated after January 1993 show complaints of pain in his feet when walking long distances, as well as occasionally experiencing a sensation like "needles" in his feet.  See January 2001 VA psychiatric treatment records and August 2004 VA treatment records.  VA treatment records dated March 2009 also note the Veteran has "bad feet" and referred him for orthotics.  The Veteran also testified he is currently prescribed medication for his bilateral foot pain and that the boots he wore in service injured his feet.  The evidence of record, including the Veteran's testimony, must be presumed credible for the limited purpose of evaluating whether the claim should be reopened.  As this new evidence relates to the basis of the prior final denial, to include symptoms of a current disability and an identified in-service injury, it is material to the claim.  Thus, the new and material evidence warrants that the claim be reopened.

ORDER

As new and material evidence has been received, the service connection claim for a bilateral foot disability is reopened.  To this extent only, the appeal is granted. 


REMAND

The service connection claim for a bilateral foot disability is now reopened.  For the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim.  Additional development is also required for the Veteran's claim for service connection for an acquired psychiatric disorder.  

VA treatment records indicate that the Veteran was awarded disability benefits from the Social Security Administration, specifically supplemental security income.  It does not appear that the RO has requested these records.  Additionally the most recent VA treatment records associated with the claims file are dated in 2014.  Any outstanding pertinent VA treatment records should be obtained.  

Additionally, the Veteran has not been afforded a VA examination for the bilateral foot disability since October 1978.  The Veteran should be afforded a new VA examination to determine the nature and etiology of any existing bilateral foot disability. 

Turning to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran was afforded VA examination in March 2010, and an addendum etiology opinion was provided in June 2010.  The examiner determined that the Veteran's major depressive disorder pre-existed service and that an etiological relationship to service was unlikely.  However, the examiner did not address whether any preexisting disability was aggravated by service.  The Veteran was afforded a second VA examination in February 2014 to address this issue.  The second examiner also found that the Veteran's acquired psychiatric disorder pre-existed service and that there was no specific injury or event during service that led to an aggravation of the Veteran's depression.  Since this examination, the Veteran has testified at a hearing as to several events that occurred during service that aggravated his depression, including not being granted leave when his mother had a heart attack, feeling as if he was being unfairly treated at boot camp, and not being adequately trained.  As the Veteran's testimony is new relevant evidence, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the claims file.  

2.  Obtain from the SSA any records associated with any disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented in the claims files.  

3.  After the above records development has been completed, schedule the Veteran for a VA examination for the bilateral foot disability, claimed as heel contusions, to determine the nature and etiology of all right and left foot disabilities.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Identify all current disabilities of the right and left foot that appear during the period on appeal.  

(b)  For each existing disability of the right and left foot, provide an etiology opinion as to whether it had its onset during service or is otherwise related to service.  

*Consider the Veteran's contentions in the June 2017 Board hearing regarding his reported heel contusions in service, as well as his ongoing bilateral foot pain and the sensation of "needles" in his feet.  

A complete rationale must be provided.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder(s).  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders that appear during the period on appeal.  

(b)  Determine if each existing acquired psychiatric disorder pre-existed service by clear and unmistakable evidence.  The examiner should specifically identify the evidence relied upon for each current disability that is determined to have pre-existed service.  

*Note: The Veteran's reports of symptoms of an acquired psychiatric disorder before service alone is not enough to warrant a legal finding that the disorder preexisted service. 

(c)  If any acquired psychiatric disorder pre-existed service, determine if it was aggravated by active service.  

(d)  For each acquired psychiatric diagnosis that did not pre-exist active service, provide an etiology opinion as to whether it had its onset during service or is otherwise related to service.  

A complete rationale must be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the appellant and his representative should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


